Citation Nr: 0209106	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

The propriety of the reduction of the 70 percent rating for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1966 to November 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the RO that 
formally reduced the 70 percent rating for the service-
connected PTSD, effective on September 1, 1999.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1999.  

Another hearing was held at the RO in February 2001 before 
the undersigned Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in April 2001.  



REMAND

The veteran contends that 70 percent rating assigned for his 
service-connected PTSD should be restored.  

The Board notes in this regard that the RO originally granted 
service connection for PTSD with chronic alcoholism and 
assigned a 70 percent rating in an October 1996 rating 
decision.  The rating was made effective on July 18, 1995.  

The RO also granted service connection for alcoholic 
cirrhosis of the liver with a history of hepatomegaly on a 
secondary basis.  

In January 1998, the RO formally severed service connection 
for alcoholism, based on a January 1997 General Counsel 
Opinion.  VAOPGCPREC 2-97.  

In statement received in March 1999, the veteran claimed 
service connection for alcoholism.  

During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit, in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), ruled that 38 U.S.C.A. § 1110 
did not preclude a veteran from receiving compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  

Instead, the statute precluded compensation only in two 
situations:  (1) for primary alcohol abuse disabilities and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that resulted from primary alcohol abuse.  Id. at 
1376.

Here, the medical evidence dating back to 1996 shows the 
presence of chronic alcohol abuse as secondary to the 
service-connected PTSD.  The records also reflect that the 
chronic alcoholism has been productive of significant 
disablement.  

At the most recent VA contract examination in 2001, the 
examiner noted in this regard that while the veteran's 
alcohol dependence was in early remission, his prognosis was 
guarded and was directly related to the veteran's continuous 
abstinence from alcohol.  

Moreover, the medical records reflect that the veteran had a 
checkered work history, until he worked at his own farm for 
several years.  The most recent VA contract examination 
indicates that the veteran is unemployed.  

His wife testified at the personal hearing before the 
undersigned Member of the Board that the veteran could not 
function in a work environment.  

In light of the Federal Circuit's holding in Allen, supra, 
the Board is of the opinion that another psychiatric 
examination is required to determine the severity of the 
service-connected PTSD, including any disability due to 
chronic alcohol abuse secondary thereto.  The RO then should 
undertake to re-adjudicate the veteran's claim.  

In a December 1997 rating decision, the RO denied the 
veteran's claim for a total compensation rating based on 
individual unemployability (TDIU).  In August 1998, the 
veteran's representative submitted a statement that must be 
viewed as expressing disagreement with this determination.  

However, as the RO has not issued a Statement of the Case in 
response to the timely Notice of Disagreement, the matter of 
entitlement to TDIU must be remanded to the RO for further 
development.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 
Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process)  see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).  

A December 2001 rating decision by the RO also denied the 
veteran's claim of service connection for a gastrointestinal 
disorder to include hiatal hernia, thickening of stomach 
lining, and excessive secretions of HCL.  In correspondence 
received in February 2002, the veteran disagreed with that 
determination, thereby placing this issue in appellate 
status.  38 C.F.R. §§ 20.200, 20.201 (2001).  

A review of the record shows that this matter has been made 
the subject of a Statement of the Case, as it should have 
been.  Manlincon, 12 Vet. App. 238; Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  The Board may not address this issue until 
the veteran is sent a Statement of the Case and appropriately 
responds thereto.  38 C.F.R. § 20.200; Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  

Accordingly, in light of the discussion hereinabove, the case 
is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran so as to request, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), that the veteran supply the 
names and addresses of all facilities 
that have treated him for the service-
connected PTSD, including any related 
alcohol disability, since 2001.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

2.  The veteran then should be scheduled 
for a VA psychiatric examination to 
determine the severity of the service-
connected PTSD, to include any alcohol 
disability acquired as secondary to the 
service-connected PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should assign a GAF (global 
assessment of functioning) score, 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th Edition 
(DSM-IV), and state what this score 
means.  In order to assist the examiner 
in providing the requested information, 
the claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

4.  After the completion of the 
development requested hereinabove, the RO 
should review the claim for restoration 
of a 70 percent rating for the service-
connected PTSD.  The review of the claim 
should consider the provisions of 
38 C.F.R. § 4.130, Code 9411, effective 
as of November 7, 1996; and Allen, supra.  
If the action taken by the RO remains 
adverse to the veteran, then he and his 
representative should be provided with a 
Supplemental Statement of Case and 
afforded a reasonable opportunity to 
respond thereto.  

5.  The RO then should provide the 
veteran and his representative with a 
Statement of the Case as to the issue of 
a TDIU. The veteran should be advised 
that he must submit a VA Form 9 or 
Substantive Appeal within 60 days in 
order to obtain appellate consideration 
of this issue.  

6.  The RO then should provide the 
veteran and his representative with a 
Statement of the Case on the issue of 
service connection for a gastrointestinal 
disorder to include hiatal hernia, 
thickening of stomach lining, and 
excessive secretions of HCL. The veteran 
should be advised that he must submit a 
VA Form 9 or Substantive Appeal within 60 
days in order to obtain appellate 
consideration of this issue.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




